Action to recover a payment made on account of purchase of a store. Order denying motion of plaintiff to dismiss a counterclaim for damages as in excess of liquidated damages provided in a contract of the parties, insofar as appealed from, affirmed, with $10 costs and disbursements. Determination of the question as to whether or not the allegation in respect of damages is limited by the contract provisions relating to liquidated damages must await the trial. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ, concur.